Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2022 has been entered.
 
Response to Amendment
Amendment filed September 20, 2022 has been entered.

Applicant's arguments filed September 20, 2022, have been fully considered but they are not found persuasive.

Claims 1, 7, 9-12 are pending.  Claims 2-6, 8 are canceled.  Claims 9-12 are withdrawn.  Claims 1, 7 are examined.

Terminal Disclaimer
The terminal disclaimer filed on September 20, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,040,841 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
Claims encompass the claimed fusion protein which is limited by claim terms in name only which encompasses unlimited changes to the structure.  Terms such as TIGIT and CD40L encompass generically unlimited changes to the structure of the molecule.  The genus of fusion protein as claimed includes variations in the entire polypeptide.   The specification discloses the specific polypeptides by name only of prophetic construct or structure.  The specification on page 4 define “CTLA4-FasL fusion protein” by name only of CTLA4 domain or FasL domain by name only.  Tables 1-3 of the specification disclose specific name compound TIGIT with function but does not define the structure except at the domain level.   However, the specification does not disclose the unlimited genus of structures for the polypeptide.  The specification example is limited to CTLA4 and  FasL fusion protein.  The state of the art is such that TIGIT is used for inhibition and not activation (Hilary et al., US 2020/0317773).  Thus, applicant was not in possession of the broad genus of fusion polypeptide as claimed by name term only. The specification discloses specific fusion protein of specified other fusion and not the claimed fusion.  The specification does not provide sufficient written description as to the structural features of the claimed genus of fusion protein as claimed and the correlation between the structure and function of the genus of fusion protein, such as structural region that are essential for function is lacking.
For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d.  Additionally, “a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.” Noelle v. Lederman, 355 F.3d 1343, 1350 (Fed. Cir. 2004).  
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004).  ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed."  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.).
It has been well known that minor structural differences even among structurally related compounds can result in substantially different biology, expression and activities.  Based on the instant disclosure one of skill in the art would not know which structural regions are essential, which residues are non-essential and what particular sequence lengths identify essential sequences for identifying a chimeric polypeptide encompassed by the claimed specificity.  Mere idea of function is insufficient for written description; isolation and characterization at a minimum are required.
Persson et al. (JBC, 1997) teach that the skilled artisan is well aware that specific polypeptide with specific amino acid sequence can be constructed.  However, the claims do not provide structure or structural regions for the functional limitations.  The state of the art is silent regards to envisioning domain species whose protein structures which are not known.  Even in situations where there is some confidence of a similar overall structure between binding domain only experimental research can confirm the artisan’s best guess as to function of the structurally related inhibitors.  
For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  See, e.g., Eli Lilly.  Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces.  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v.Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
Therefore, only fusion protein of the specification examples are known, but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).
Applicants argue that claim has been amended to human protein.  However, the specification does not disclose the unlimited genus of structures for the polypeptide.
Applicants argue that the claimed fusion protein comprises two components each defined by gene name which is an art term (e.g. TIGIT), structure (Extracellular domain of human e.g. TIGIT) and function (e.g. capable of activating an NK cell).  However, the specification on page 4 define “CTLA4-FasL fusion protein” by name only of CTLA4 domain or FasL domain by name only.  Tables 1-3 of the specification disclose specific name compound TIGIT with function but does not define the structure except at the domain level.   Unless specified in the specification or claims, terms such as TIGIT and CD40L encompass generically unlimited changes to the structure of the molecule.  The genus of fusion protein as claimed includes variations in the entire polypeptide. However, the specification does not disclose the unlimited genus of structures for the polypeptide.  The page 9 of the specification provides function but not the relationship of structural changes of TIGIT or CD40L which is related to the function.
Applicants argue that Declaration under 1.132 by Dr. Aylet Chajut show that claimed extracellular domain of TIGIT is capable of activating an immune cell.  Examiner agrees that the Declaration provides evidence of TIGIT activation of a specific immune cells, NK cells.  However, the rejection is based upon the claimed genus encompassing a structure which is unlimited changes to the structure with the claimed function.  Neither the specification nor the Declaration provide teaching of the changes to the TIGIT structure which results in the claimed function.  The structure function relationship is not known to one of skilled in the art.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646